DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0167274) and further in view of Jin et al. (US 2021/0318820).


Consider claim 1, Bahirat et al. discloses a system comprising: one or more memory devices; a processing device, operatively coupled with the one or more memory devices, to perform operations comprising: determining a block granularity for an input/output (I/O) data stream received from a host system; determining that the block granularity is different than a memory block granularity of a first memory region in a first namespace of the one or more memory devices, wherein the first memory region is to store the I/O data stream; accumulating a plurality of blocks from the I/O data stream in a second memory region in a second namespace of the one or more memory devices; and responsive to a capacity of the accumulated blocks in the second memory region being equal to or greater than the memory block granularity of the first memory region, migrating the accumulated plurality of blocks from the second memory region to the first memory region (abstract, [0001], [0018], [0019], [0030], [0035], [0037], [0038], [0043]-[0045], Bahirat et al. teaches having multiple different types and variations of storage technologies and determining the block granularity for those memories. Namespaces are created out of the memory space. Data can be stored in any memory and migrated between them based on various mechanisms such as data activity and wear leveling. Data can be stored in any memory and migrated between them based on various mechanisms such as data activity and wear leveling.).
As for the new limitation: “determining that a capacity of the accumulated blocks in the second memory region is equal to or greater than the memory block granularity of the first memory region” and “responsive to determining that the capacity…”, Bahirat et al. does not explicitly state the act of determining as claimed, however Jin et al., which is also directed to zoning with ZNS data zones teaches waiting until a certain amount of write data has been received in a memory region to migrate data to another ZNS memory region with a larger granularity (abstract, [0049]-[0051], [0062], [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bahirat et al. reference to include buffering the write data in a first memory region and once all the write data has been written, transfer the data to a second memory region with a  granularity of the size of the write data as is done in Jin et al. because doing so increases flexibility of writing data depending on a workload of the host ([0006]-[0008]).
Consider claim 2, Bahirat et al. discloses the system of claim 1, wherein the first namespace is a zoned namespace and the second namespace is a conventional namespace, and wherein the first memory region is a zoned memory region configured to accept sequential write operations and the second memory region is a conventional memory region configured to accept random write operations (abstract, [0001], [0018], [0019], [0030], [0035], [0037], [0038], [0043]-[0045], Bahirat et al. the namespaces generated can accept sequential and random accesses.).
Consider claim 4, Bahirat et al. discloses the system of claim 1, wherein the one or more memory devices comprise non-volatile memory devices, and wherein the first and second memory regions are located in the non-volatile memory devices (abstract, [0001], [0018], [0019], [0030], [0035], [0037], [0038], [0043]-[0045], Bahirat et al. teaches the use of one or more NVMs.).
Consider claim 5, Bahirat et al. discloses the system of claim 1, wherein the processing device is to perform operations further comprising: reclaiming the second memory region responsive to migrating the accumulated blocks from the second memory region to the first memory region (abstract, [0001], [0018], [0019], [0030], [0035], [0037], [0038], [0043]-[0045], Bahirat et al. teaches that zones can be reset to allow overwrites, such as with wear-leveling.).
Consider claim 6, Bahirat et al. discloses the system of claim 1, wherein the processing device is to perform operations further comprising: mapping the first memory region to the second memory region using one or more mapping entries from a mapping table ([0041]-[0043], Bahirat et al. discloses the use of a zone grouping technology that maps the various zones to each other.).
Claims 8, 9 and 11-13 are the method claims to the system claims 1, 2 and 4-6 above and are rejected in the same manner using the same rationale as above.
Claims 15, 16, 18 and 19 are the medium claims to the system claims 1, 2 and 4-6 above and are rejected in the same manner using the same rationale as above.

Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0167274).
Consider claim 7, Bahirat et al. discloses the system of claim 6, however, Bahirat et al. does not specifically state where the zone grouping technology zone mappings are located. Information can be stored in any readily accessible memory in the system and therefore would be obvious to be stored in the second namespace in one or more memory devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bahirat et al. reference to allow for the zone grouping technology zone mappings to be stored in the second namespace in one or more memory devices because any available and accessible memory is capable to storing this data for convenient retrieval and further redundant copies of mappings can be stored in various locations for data security and reliability reasons. 
Claim 13 is the method claim to the system claim 7 above and are rejected in the same manner using the same rationale as above.
Claim 20 is the medium claim to the system claim 7 above and are rejected in the same manner using the same rationale as above.
Response to Arguments
	Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive. The applicant’s arguments pertain to the new claim limitations which have been addressed by the addition of the Jin et al. reference above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136